DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the action dated 9/26/2022 has been withdrawn and the period for reply has been reset to 3 months.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simek (20180139431) in view of Bridges (20150049329).
Referring to claim 1, Simek shows a device comprising:
a plurality of cameras (see figure 3 Ref 206) configured to have a collective field-of-view that includes a collective elevation field-of-view (see paragraph 68) and a collective azimuth field-of-view (see paragraph 68), the collective elevation field-of-view including at least twenty-five percent of a 360° elevation view about the elevation axis (see paragraph 68 note the 180°  collective vertical FOV) and the collective azimuth field-of-view that including at least 75% of a 360° azimuth view about the azimuth axis (see paragraph 68 note the 360° collective FOV horizontally); and
a control system (see figure 4 Ref 404) configured to:
and direct the plurality of cameras to each begin capturing an image of the setting at substantially the same time (see paragraph 90).
Simek does show the claimed laser however the laser is not supported by the parent Bell.  Bell does show a laser in a laser range finder however the scannable laser is not specifically shown by Bell and the scannable laser in Simek is not afforded priority date of Bell.    
Bridges shows a similar device that includes a laser configured to rotate about an azimuth axis of the device and an elevation axis of the device (see paragraph 62) and direct the laser to rotate about the azimuth axis and the elevation axis such that the laser is configured to scan a setting (see paragraph 62).  It would have been obvious to include the scannable laser as shown by Bridges in the device as taught by Simek and supported by Bell because the simple ADM as taught by Bell would not be able to scan a field of view of the cameras and allow for object tracking as taught by Bridges.  
Referring to claim 2, Simek shows the control system is configured to direct the plurality of cameras to capture one or more images while the device is being moved (see paragraph 90 note the rotation of the rotatable stage).
Referring to claim 3, Simek shows the plurality of cameras includes at least four cameras positioned on the device horizontally offset from each other (see figure 4 note the four cameras Ref 206 also see paragraph 87 note the four fisheye cameras arranged at different locations around the housing in different pointing directions, also see paragraph 71 note each of the corners can include a camera).
Referring to claim 4, Siemk shows the control system is configured to carry out a method as follows:
identifying one or more features in one or more images of a setting captured by the plurality of cameras associated with a laser scanner while the laser scanner is at a first location, the one or more features corresponding to one or more elements in the setting;
tracking the one or more features within a plurality of images captured by the plurality of cameras, the plurality of images being captured during movement of the laser scanner away from the first location; and
estimating at least one of a position and an orientation of the laser scanner at a second location with respect to the first location based on the tracking of the one or more features (see paragraph 91 note the SLAM analysis also see paragraph 122 also see paragraph 196 note the visual odometry).
Referring to claim 6, Siemk shows the control system is configured to carry out the method with further steps of:
correlating the one or more features with scan point data associated with the one or more elements, the scan point data being derived from a scan of the setting by a laser of the laser scanner while the laser scanner is at the first location; and
estimating the at least one of a position and an orientation of the laser scanner further based on the correlating of the one or more features with the scan point data (see paragraph 122 and 196 note the SLAM and visual odometry uses position in 2D and 3D requiring the depth detection).
Referring to claim 7, Siemk shows determining an approximate registration between a first scan taken by the laser scanner at a first location and a second scan taken by the laser scanner at a second location based on the estimating of at least one of the position and the orientation of the second location with respect to the first location (see figure 16 Ref 1606).
Referring to claim 8, Siemk shows refining the approximate registration between the first scan and the second scan based on a first scan-point cloud and a second scan-point cloud, the first scan-point cloud including the first scan point data and the second scan-point cloud including second scan point data derived from the second scan (see figure 16 Ref 1608).
Referring to claim 10, Siemk shows the plurality of cameras are configured to rotate about the azimuth axis and fixed with respect to the elevation axis (see paragraph 32 note the cameras are on a rotatable stage also see figure 2A and 3 note the cameras are fixed in the corners).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simek (20180139431) in view of Bridges (20150049329) and Soubra (20140156219).
Referring to claim 7, Siemk shows determining the location of the position and orientation of the laser scanning however fails to show generating a user notification when a certainty of at least one of the position and the orientation of the laser scanner with respect to the first location is below a threshold.
Soubra shows a similar device that includes generating a user notification when a certainty of at least one of the position and the orientation of the laser scanner with respect to the first location is below a threshold (see paragraph 62).  It would have been obvious to include the notification as shown by Soubra because this allows the user to adjust the device to ensure proper measurements can be made and the position can be determined.  
Double Patenting
Double patenting rejections in the non-final dated 4/6/2022 have been overcome. 

Conclusion

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Referring to the argument that the rejection of claim 1, looking to support for the laser as shown by Simek in the Bell reference Bell shows the use of a laser as seen in paragraph 49 “Absolute distance measurement such as laser and ultrasonic rangefinders”.  However Bell does not show the details of a laser configure to rotate about an azimuth axis of the device and an elevation axis of the device and direct the laser to rotate about the azimuth axis and the elevation axis such that the laser is configured to scan a setting.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645